 Case 2:21-cv-00894-RAO Document 10 Filed 04/12/21 Page 1 of 1 Page ID #:63

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        2:21-cv-00894-RAO                                           Date: April 12, 2021
Title           Westwind IP LLC v. Adata Technology U.S.A. Co., Ltd.



Present: The Honorable:        Rozella A. Oliver, United States Magistrate Judge


                Donnamarie Luengo                                           N/A
                  Deputy Clerk                                    Court Recorder / Tape No.

        Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     N/A                                                  N/A


Proceedings: (IN CHAMBERS)             ORDER TO SHOW CAUSE

       This action was filed on January 30, 2021 by Westwind IP LLC (“Plaintiff) against Adata
Technology U.S.A. Co., Ltd. (“Defendant”). On April 6, 2021 Defendant filed a Stipulation
Extending Time to Answer. Plaintiff has not yet filed the required proof of service of the
Summons and Complaint (See L.R. 73-2.2).

      The Court will consider the filing of the following, as an appropriate response to this
OSC, on or before April 19, 2021:

                 Proof of service of summons and complaint.


        In accordance with Rule 78 of the Federal Rules of Civil procedures and Local Rule 7-15,
no oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to respond to the
Court’s Order may result in the dismissal of the action.

        IT IS SO ORDERED.




                                                                                                   :
                                                                    Initials of Preparer   dl



CV-90 (03/15)                           Civil Minutes – General                                 Page 1 of 1
